MILLS, Acting Chief Judge.
Appellant seeks review of his conviction for possession and sale of a controlled substance, to wit: heroin, urging that the trial court erred in denying his motion for disclosure of the identity of a confidential informer. The facts herein are virtually identical to those expressed in McCants v. State, 363 So.2d 362 (Fla. 1st DCA 1978), HH-217, opinion filed September 21, 1978, and thus the decision therein is dispositive of the issue raised here. Accordingly, since in our view the court did not err in refusing to require disclosure of the identity of the confidential informant, the judgments and sentences are AFFIRMED.
MELVIN, J., concurs.
ERVIN, J., dissents.